Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 08/25/2021, the following occurred: Claims 1, 2, 4-9, 11-13, 16-18 have been amended. Claims 3, 10, 15, and 20 have been canceled. Claims 21 and 22 have been added. 

Claims 1-2, 4-9, 11-14, 16-19 and 21-22 are currently pending. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-14, 16-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, a system, and a CRM for improved report collaboration. 
display report information and receive user input; and analyze report information and user input in comparison to at least one rule to generate a report update action, wherein the report update action comprises an initial suggestion representing a region of interest within a medical image; and provide the report update action to a user and regarding claims 11 and 16 (claim 11 being representative), the limitation receiving user input and report information; analyzing the user input and the report information to identify report recommendations; performing a requirements evaluation comparing the user input and the report information with report requirements to identify rule violations; evaluating the user input and the report information to identify useful output recommendations based on recipient information; and providing an update action said update action including a report recommendation, and either a rule violation or useful output recommendation, wherein the report recommendation comprises an initial suggestion representing a region of interest within a medical image as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claim 11 is purely directed to an abstract idea with no additional elements. That is other than reciting (claim 1) a processor and (claim 16) a computer and a CRM, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the noted computer elements, the claims encompass generating a report in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element (claim 1) a processor and (claim 16) a computer and a CRM to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2, 4-9, 12-14, 17-19 and 21-22 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921) and in further view of Tuzoff (US 2020/0146646).
REGARDING CLAIM 1 
	Nakamura discloses a system for generating a report, comprising: a processor to: display report information and receive user input ([0046] teaches displaying patient data. [0019] teaches receiving data inputs and [0020] teaches receiving patient data. [0021] teaches patient data including report information (interpreted by examiner as processor to display report information and receive user input). see also Fig. 2A and associated text); analyze said report information and user input in comparison to at least one rule to generate a report update action, and provide the report update action to user ([0013] teaches processing patient data (interpreted as report, see [0021] teaches patient data containing radiology reports) into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches analysis associated with rules (interpreted by examiner as analyze said report information and user input in comparison to at least one rule to generate a report update action). [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as and provide the report update action to user)).


wherein the report update action comprises an initial suggestion representing a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises an initial suggestion representing a region of interest within a medical image))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate the report to include region of interest as taught by Tuzoff with the motivation of augmenting images to increase the variety of available dataset (Tuzoff at [0036]).

REGARDING CLAIM 2
Nakamura and Tuzoff discloses the limitation of claim 1.
Tuzoff does not disclose, however Nakamura further discloses:
The system of claim 1, wherein the processor is to: receive at least one historical report from an archive; and use machine learning to extract a feature from the at least one historical report, wherein the feature is to provide a second report update action (Nakamura [0021] teaches patient data to include medical history and family history reports (interpreted by examiner as receive at least one historical report from an archive). [0026] teaches the use of an algorithms (interpreted by examiner as machine learning) to increase confidence in the produced conclusions (interpreted by examiner as the second report update action). And teaches an algorithm analysis may be associated with the following rules: family history and prior studies. [0096]-[0096] teaches an example where based on medical and family history of patient, the information systems presents a recommendation (interpreted by examiner as to extract a feature from the at least one historical report, wherein the feature is to provide a second report update action) [0072] teaches algorithm can learn and improve).

REGARDING CLAIM 4
Nakamura and Tuzoff discloses the limitation of claim 1.
Tuzoff does not disclose, however Nakamura further discloses:
The system of claim 1, wherein: the report information includes radiology information; and the processor display a radiology image (Nakamura at [0021] teaches information containing radiology reports. [0022] teaches patient data includes image data referred to as radiology imaging data. [0023] teaches the processing of radiology images. [0046] teaches displaying patient data (interpreted by examiner as the report information includes radiology information; and the processor display a radiology image)).

Claims 5-8, 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646) and in further view of Wright (US 2019/0122769).

REGARDING CLAIM 5
Nakamura and Tuzoff disclose the limitation of claim 1 and 4.
Nakamura and Tuzoff do not disclose, however Wright further discloses:
(Wright at [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports. In some embodiments, the healthcare data analysis and recommendation system may have various options allowing a user to select or deselect certain logics and algorithms to be used in creating customized patient reports. The recommendations and/or reports can be customized according to, for example, health clinic/provider preferences (interpreted by examiner as processor is to analyze the report information in comparison with a preferences of an intended recipient and generates a report update action, wherein the report update action comprises a recommendation for altering the report to fit with the preference of the intended recipient)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura and Tuzoff to incorporate the health data processing and treatment recommendation as taught by Wright with the motivation of collecting and analyzing medical data through an automated and complex algorithmic system that quickly and efficiently provides treatment recommendations (Wright at [0003]).

REGARDING CLAIM 6
Nakamura and Tuzoff disclose the limitation of claim 1 and 4.
Nakamura, Tuzoff and Wright disclose the limitation of claim 5.
Nakamura and Tuzoff do not disclose, however Wright further discloses:
(Wright at [0101] teaches the recipient can be a health provider (patient or other user)).

REGARDING CLAIM 7 
Nakamura and Tuzoff disclose the limitation of claim 1.
Nakamura and Tuzoff do not disclose, however Wright further discloses:
The system of claim 1, wherein: said analyzing the report information and the user input comprises one or more of a legal, financial, healthcare system, industry, care based, or safety requirements (Wright at [0020] teaches a report approval interface configured to allow a user to approve, modify, and/or reject the generated dynamic patient health reporting interface comprising (interpreted by examiner as analyzing the report information). [0057] teaches user input and a user interface configured to automatically update and adjust based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report and education portals that provide patients with further information regarding treatment regimens or medications (interpreted by examiner as the user input comprises care based)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura and Tuzoff to incorporate the analyzation method as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

REGARDING CLAIM 8
Nakamura and Tuzoff discloses the limitation of claim 1.

The system of claim 1, wherein said analyzing to generate a report update action comprises: analyzing the user input and the report information to identify report recommendation (Nakamura at ([0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches analysis associated with rules. [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as analyzing to generate a report update action comprises: analyzing the user input and the report information to identify report recommendation)); performing a requirements evaluation comparing the user input and the report information with report requirement to identify a rule violation (Nakamura at ([0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes). [019] teaches the system requests and receives data inputs from clinical systems (e.g., clinical data sources 122). Further, the system 110 processes and evaluates the obtained data through use of the patient data cache 112, the rules engine 114, the broker 116, the algorithms 118, and the results engine 120, and the system 110 generates and provides an output to via a dashboard system 130. [0026] teaches analysis associated with rules (interpreted by examiner performing a requirements evaluation comparing the user input and the report information with report requirement to identify a rule violation)); 

evaluating the user input and the report information to identify useful output recommendation based on recipient information; and providing an update action, said update action including at least one of the report recommendation, the rule violation, or the useful output recommendation (Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report and [0058] teaches a report interface comprising one or more recommendation (interpreted by examiner as evaluating the user input and the report information to identify useful output recommendation based on recipient information). [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports (interpreted by examiner as providing an update action, said update action including at least one of the report recommendation, or useful output recommendation))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura and Tuzoff to incorporate the output recommendations as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

REGARDING CLAIMS 11 and 16 
Claims 11 and 16 are analogous to Claim 8 thus Claims 11 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.
 (Nakamura at [0046] teaches displaying patient data. [0019] teaches receiving data inputs and [0020] teaches receiving patient data. [0021] teaches patient data including report information (interpreted by examiner as receiving user input and report information));
Tuzoff further discloses wherein the report update action comprises an initial suggestion representing a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises an initial suggestion representing a region of interest within a medical image))

REGARDING CLAIM 12
Nakamura, Tuzoff and Wright discloses the limitation of claim 11.
Nakamura and Tuzoff does not explicitly disclose, however Wright further discloses:
The method of claim 11, further comprising: displaying said update action using a user interface (Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data (interpreted by examiner as displaying said update action using a user interface)).

REGARDING CLAIM 14
Nakamura, Tuzoff and Wright discloses the limitation of claim 11.

The method of claim 11, wherein: said update action is a useful output recommendation and said update action is applied automatically to the report without user interaction (Wright at [0057] teaches automatically updating and adjusting based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report (interpreted by examiner as said update action is a useful output recommendation and said update action is applied automatically to the report without user interaction))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646) and in further view of Kohli (US 2019/0156921).

REGARDING CLAIM 9
Nakamura and Tuzoff discloses the limitation of claim 1.
Tuzoff does not disclose, however Nakamura further discloses:
The system of claim 1, wherein: the report information is radiology report information and analyze the radiology report information (Nakamura at [0013] teaches analyzing clinical and medical data and [0021] teaches clinical data to include radiology reports. [0021] teaches information containing radiology reports. [0022] teaches patient data includes image data referred to as radiology imaging data. [0023] teaches the processing of radiology images (interpreted by examiner as the report information is radiology report information and analyze the radiology report information)); 

Nakamura and Tuzoff do not disclose, however Kohli further discloses:
and the processor is to analyze information to detect at least one of a double negative, a defensive posturing, an ambiguous vocabulary, a hedge vocabulary, a quantitative adjective, or a (Kohli at [0133] teaches a processing engine (interpreted by examiner as rule/wording/vocabulary engine) that processes input text documents and metadata (interpreted by examiner as the report information of Nakamura) by data mining and applying NLP techniques to process the data based on one or more vocabularies, ontologies, etc. (interpreted by examiner as the processor is to analyze information to detect at least one of ambiguous vocabulary or hedge vocabulary)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura and Tuzoff to incorporate the vocabulary engine as taught by Kohli with the motivation of eliminating technological limitations on associated systems to allow for tangible correlation between healthcare data. (Kohli at [0004]).

Claims 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646), in view of Wright (US 2019/0122769) and in further view of Kohli (US 2019/0156921).

REGARDING CLAIM 13
Nakamura, Tuzoff and Wright discloses the limitation of claims 11and 12.
Nakamura, Tuzoff and Wright do not explicitly disclose, however Kohli further discloses:
The method of claim 12, further comprising: receiving user input response in response to the displaying of the update action using the user interface; and modifying the report information based on said user input response (Kohli at [0069] teaches processes data received at the input and generates a result that can be provided to one or more of the output and communication interface. For example, the example processor can take user annotation provided via the input with respect to an image displayed via the output and processor can process updated patient information obtained via the input to provide an updated patient record via the communication interface. [0075] teaches data can be modified and then communicated to another application or system to be modified (interpreted by examiner as receiving user input response in response to the displaying of the update action using the user interface; and modifying the report information based on said user input response)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura, Tuzoff and Wright to incorporate the methods of Kohli with the motivation of eliminating technological limitations on associated systems to allow for tangible correlation between healthcare data. (Kohli at [0004]).

REGARDING CLAIMS 17- 19
Claims 17-19 are analogous to Claims 12-14 thus Claims 17-19 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 12-14.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Tuzoff (US 2020/0146646) and in further view of Kumar (US 2011/0178389).

REGARDING CLAIM 21
Nakamura and Tuzoff discloses the limitation of claim 1.
Nakamura does not disclose, however Tuzoff further discloses:
The system of claim 1, wherein the report update action comprises a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises a region of interest within a medical image))

Nakamura and Tuzoff do not disclose, however Kumar further discloses:
the region of interest comprises a bronchi or a blood vessel, and wherein the report update action provides a likelihood that a cancer is present in the region of interest (Kumar at [0009] teaches imaging for detecting cancer and measuring based on flow of blood and of vessels (interpreted by examiner as the region of interest comprises a blood vessel) [0011] teaches region of interest identified in images and [0016] teaches regions of interest are usually defined by a radiologist based on information available in MRI that can provide useful information about cancer (interpreted by examiner as report update action, of Tuzoff, provides a likelihood that a cancer is present in the region of interest)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura and Tuzoff to incorporate the methods of cancer detection as taught by Kumar with the motivation of improving the identification of potentially cancerous regions for biopsy or therapy procedures, by utilizing different imaging modalities that may provide improved tissue contrast (Kumar at [0007]).

REGARDING CLAIM 22
Nakamura and Tuzoff discloses the limitation of claim 1.
 Nakamura, Tuzoff and Kumar discloses the limitation of claim 21.
Nakamura does not disclose, however Tuzoff further discloses:
wherein the report update action comprises a region of interest within a medical image (Tuzoff at [0057] teaches input images and an analysis service that is trained and identifies and classifies regions of interest within detected teeth, to enable the generation of a symbolic dental chart with conditions provisionally identified or diagnosed for delivery through a computer interface to the practitioner. For example, the analysis service 1000 may enable rapid analysis of dental X-ray images, highlighting of teeth with radiological findings, providing supporting data, and present preliminary findings for confirmation or rejection by practitioners to generate final assessment reports (interpreted by examiner as report update action comprises a region of interest within a medical image))

Nakamura and Tuzoff do not disclose, however Kumar further discloses:
The system of claim 21, wherein the report update action provides an overlay of the region of interest with additional information related to the cancer (Kumar at [0052] teaches that it has been recognized that it would be desirable to overlay or integrate information obtained from a pre-acquired MRI image with a real-time TRUS image to aid in selecting locations for biopsy or treatment as well as for guiding instruments during such procedures. [0059] teaches acquired MRI images contain region of interest (interpreted by examiner as report update action, of Tuzoff, provides an overlay of the region of interest with additional information related to the cancer)).

Response to Arguments

Drawing Objections
Regarding the drawing objection(s), the Applicant has amended the drawings to overcome the basis/bases of objection. 

Rejection under 35 U.S.C. § 112f
Regarding claims 1-2, 4-9, 11-14 and 16-19, the Applicant has amended the claims to provide structure. 

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 1-2, 4-9, 11-14 and 16-19, the Applicant has amended the claims to overcome the basis/bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-2, 4-9, 11-14 and 16-19, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Step 2A1 – Claim 1 is not directed to an abstract idea. 
Regarding 1, the Examiner respectfully disagrees. Claim 1 displays data, receives data, analyzes data, generates data (report), providing a suggestion and manages data, is a process that, under the broadest reasonable interpretation, covers a method organizing human. As a result, the claimed invention, by definition, preempts the abstract idea. Claim 1 recites the additional elements of a processor, which is a generic computer component such that it amounts to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

2.	Step 2A2 and 2B – Claim 1 amounts to significantly more that any alleged abstract idea. 
Regarding 2, the Examiner respectfully disagrees. When analyzed under significantly more, the processor is not sufficient to amount to a practical application or significantly more than the judicial exception. The problem argued by the Applicant is not a technical problem caused by the technological environment to which the claims are confined (a general purpose computer). Further, the processor performing the noted steps in the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 10 and 16 are directed to patent-eligible subject matter for at least the reasons stated above.
Regarding 3, the Examiner respectfully disagrees. Claim 10 has been canceled and the Examiner assumes Applicant meant to refer to independent claim 11 and not claim dependent claim 10.  Claims 11 and 16 receive, analyze, evaluate data and provide data (report) with recommendation/suggestion (also data), is a process that, under the broadest reasonable interpretation, covers a method organizing human. As a result, the claimed invention, by definition, preempts the abstract idea. Claims 11 and 16 recite the additional elements of a computer and a CRM, which are generic computer component such that they amounts to no more than mere instructions to apply the exception using a generic computer component and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. When analyzed under significantly more, the computer and the CRM are no sufficient to amount to significantly more than the judicial exception. The computer and CRM performing the noted steps in the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 
Rejection under 35 U.S.C. §102 and §103
Regarding the rejection of claims 1-2, 4-9, 11-14, 16-19 and 21-22, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The Applicant has amended independent claim 1 to recite, in part "analyze said report information and user input in comparison to at least one rule to generate a report update action, wherein the report update action comprises an initial suggestion representing a region of interest within a medical image." The Applicant submits that Nakamura fails to describe or suggest at least this limitation. And the Applicant has amended independent claims 10 and 16 to generally recite, in part, "providing an update action, said update action including a report recommendation, and either a rule violation, or a useful output recommendation, wherein the report recommendation comprises an initial suggestion representing a region of interest within a medical image." Applicant respectfully submits that Nakamura, Wright, and Kohli, either alone or in any sort of combination, fail to disclose, teach, or suggest these elements.
Regarding 4, the Examiner has recited new art, Tuzoff, as necessitated by amendment, to teach the amended portion, wherein the report update action comprises an initial suggestion representing a region of interest within a medical image, of claim 1, 11 and 16. Please refer to detail rejection under U.S.C. §103. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/
Examiner, Art Unit 3626               

/JASON S TIEDEMAN/
Primary Examiner, Art Unit 3626